Exhibit 10.9


RETIREMENT AGREEMENT
 
This Retirement Agreement (this “Agreement”) is made and entered into as of
October 8, 2012 (the “Effective Date”), by and between Daniel T. Lis
(“Executive”) and Kelly Services, Inc. (the “Company”). The Company and
Executive are sometimes collectively referred to herein as the Parties and
individually as a Party.
 
WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:
 
1.           Termination of Employment. Executive agrees to continue performing
services for the Company in his capacity as Senior Vice President, General
Counsel and Corporate Secretary of the Company from the Effective Date through
December 31, 2012 (the “Retirement Date”) in consideration of the Company paying
to Executive his base salary at the level in effect as of the Effective Date and
providing Executive all of the benefits available to similarly situated
executives of the Company.  Effective as of the Retirement Date, Executive’s
employment with the Company and its affiliates shall terminate and Executive
shall cease to be an employee and officer of any and all of the foregoing.  In
addition, as of the Retirement Date, Executive shall resign from any and all
directorships Executive may hold with the Company or any of its
affiliates.  Executive hereby agrees to execute any and all documentation to
effectuate such resignations upon request by the Company, but he shall be
treated for all purposes as having so resigned upon the Retirement Date,
regardless of when or whether he executes any such documentation.  As used in
this Agreement, the term “affiliate” shall mean any entity controlled by,
controlling, or under common control with, the Company.
 
2.           Accrued Benefits.  The Company shall pay or provide to Executive
the following payments and benefits:
 
(a)           Salary and Vacation Pay.  On the Retirement Date, the Company
shall issue to Executive his final paycheck, reflecting (i) his earned but
unpaid base salary through the Retirement Date, and (ii) his accrued but unused
vacation pay through the Retirement Date.
 
(b)           Expense Reimbursements. The Company, within 30 calendar days after
the Retirement Date, shall reimburse Executive for any and all reasonable
business expenses incurred by Executive in connection with the performance of
his duties prior to the Retirement Date, which expenses shall be submitted by
Executive to the Company with supporting receipts and/or documentation no later
than 15 calendar days after the Retirement Date.
 
3.           Retirement Benefits.  In consideration of, and subject to and
conditioned upon Executive’s execution and non-revocation of the release
attached as Exhibit A to this Agreement (the “Release”) and as provided in
Section 4 of this Agreement, and provided that Executive has fully complied with
his obligations set forth in Sections 1, 5 and 6 of this Agreement, the Company
shall pay or provide to Executive the following payments and benefits, which
Executive acknowledges and agrees constitute adequate and valuable
consideration, in and of themselves, for the promises contained in this
Agreement:
 
(a)           Short-Term Incentive.  Executive will be eligible to receive a
short-term incentive under the Company’s Short-Term Incentive Plan for the 2012
fiscal year based on actual Company performance during the entire fiscal year
and without regard to any discretionary adjustments that have the effect of
reducing the amount of the annual incentive (other than discretionary
adjustments applicable to all senior executives who did not terminate
employment), payable in a single lump sum at the same time that payments are
made to other participants in the Short-Term Incentive Plan for the 2012 fiscal
year (pursuant to the terms of the Short-Term Incentive Plan but in no event
later than  March 15, 2013), unless the short-term incentive is subject to a
valid deferral election under the Company’s Management Retirement Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Equity Awards.  The Parties acknowledge that Exhibit B provides a
complete and accurate listing of all outstanding and unvested restricted shares
held by Executive as of the Retirement Date (the “Restricted Shares”), along
with the applicable vesting dates for the Restricted Shares.  As of the
Retirement Date, Executive shall vest in that portion of the Restricted Shares
that otherwise would have vested had he remained employed with the Company
through December 31, 2013 (the “Vested Restricted Shares”), which the Parties
agree equals 9,000 total Restricted Shares.  The Parties acknowledge that
pursuant to the terms of the applicable equity plan, Executive hereby elects to
have the minimum required tax withholding obligation related to the vesting of
the Vested Restricted Shares satisfied via a net share withholding method
authorized by the applicable equity plan.  The portion of the Restricted Shares
that remain unvested after the application of this Section 3(b) (which includes,
for the avoidance of doubt, the Restricted Shares that would have otherwise
vested after December 31, 2013), along with any outstanding Company stock
options held by Executive as of the Retirement Date, shall automatically be
forfeited without further action by the Parties, and shall be of no further
force or effect, as of the Retirement Date.
 
(c)           Medical.  The Company shall provide Executive with medical
(including prescription drug), dental, vision and hospitalization benefits under
Part 6 of Subtitle B of Title I of the Employee Retirement Income Security Act
of 1974, as amended (“COBRA”), at no cost to Executive (except as hereafter
described), pursuant to the Company’s then-current benefit plans and at the
level of coverage in effect for Executive (e.g., employee only or family
coverage) immediately prior to the Retirement Date for the period commencing on
the Retirement Date and ending on the first anniversary thereof; provided that
such benefits shall cease on the date on which Executive becomes eligible for
such coverage from a third party; provided, further, that during the period the
Company provides Executive with this coverage, an amount equal to the applicable
COBRA premiums (or such other amounts as may be required by law) will be
included in Executive’s income for tax purposes to the extent required by
applicable law and the Company may withhold taxes from Executive’s other
compensation for this purpose.
 
(d)           Consulting Agreement. The Company and Executive shall enter into a
Consulting Services Agreement in the form attached as Exhibit C (the “Consulting
Services Agreement”).
 
4.           Release of Claims. Executive agrees that, as a condition to
Executive’s right to receive the payments and benefits set forth in Section 3,
within 21 calendar days following the Retirement Date (the “Release Period”),
Executive shall execute and deliver the Release to the Company.  If Executive
fails to execute and deliver the Release to the Company during the Release
Period, or if the Release is revoked by Executive or otherwise does not become
effective and irrevocable in accordance with its terms, then Executive will not
be entitled to any payment or benefit under Section 3 of this Agreement.
 
5.           Executive Severance Plan.  Executive acknowledges that the payments
and arrangements contained in this Agreement shall constitute full and complete
satisfaction of any and all amounts properly due and owing to Executive as a
result of his employment with the Company and the termination
thereof.  Executive agrees that, as of the Effective Date, this Agreement
supersedes and replaces the severance terms of any and all agreements in place
between the Company and Executive prior to the Effective Date including but not
limited to the Kelly Services, Inc. Executive Severance Plan (the “Severance
Plan”) and the Company and its affiliates have no further obligations to
Executive under the terms of the Severance Plan or any other agreements,
policies or procedures, except as specifically provided in this
Agreement.  Notwithstanding the preceding sentence, Executive acknowledges and
agrees that he remains obligated to comply with the provisions of Sections 4(d)
(Confidentiality), (e) (Noncompetition), (f) (Non-Solicitation of Employees),
(g) (Non-Disparagement), and (i) (Remedies), and Section 5(f) (Severability;
Reformation) of the Severance Plan, which provisions shall continue to apply, in
accordance with their terms, on and after the Effective Date, notwithstanding
any subsequent termination of Executive’s employment.
 
6.           Non-Solicitation of Customers.  Executive shall not, directly or
indirectly, during his employment with the Company and for a period of 1 year
after the Retirement Date solicit, divert, or attempt to solicit or divert from
the Company and its affiliates, any work or business related to the employee
staffing and consulting services business, which includes, but is not limited
to, direct placement, outplacement, outsourcing, recruitment, recruitment
process outsourcing, temporary staffing services, management services, vendor
on-site, vendor management, and consulting services (the “Company’s Business”),
or otherwise related to any activity that is competitive with the Company and
its affiliates, from any client or customer, or potential client or customer, of
the Company and its affiliates for either Executive or any other entity that may
employ, engage or associate with Executive in any fashion, or have any contact,
through business-oriented social networking sites or otherwise, with any client
or customer, or potential client or customer, of the Company and its affiliates
for either Executive or any other entity that may employ, engage or associate
with Executive in any fashion, for purposes of influencing any such client or
customer, or potential client or customer, to not use or not continue to use the
Company or its affiliates for work or business related to the Company’s
Business.  For the purposes of this Section 6, “client(s)” or “customer(s)” of
the Company and its affiliates, shall mean any individual, corporation, limited
liability company, partnership, proprietorship, firm, association, or any other
entity that the Company or its affiliates has invoiced during the preceding 1
year, and “potential client(s) or customer(s)” shall be any individual,
corporation, limited liability company, partnership, proprietorship, firm,
association or any other entity that the Company or its affiliates has
contacted, orally, in writing or in person to solicit, sell and/or deliver
services to, or to which Executive had any exposure through Company meetings or
marketing efforts, during the preceding 1 year.  Executive agrees that the
Company’s remedies at law for any violation of this Section 6 are inadequate and
that the Company has the right to seek injunctive relief in addition to any
other remedies available to it.  Therefore, if Executive breaches this Section
6, the Company has the right to, and may seek issuance of a court ordered
temporary restraining order, preliminary injunction and permanent injunction, as
well as any and all other remedies and damages, including monetary damages.  If
a court having competent jurisdiction finds the provisions of this Section 6 to
be invalid or unreasonable because too broad in any extent, then the
restrictions contained herein shall nevertheless remain effective, but shall be
deemed amended as may be considered to be reasonable by such court, and as so
amended shall be enforced.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Return of Property.  In connection with Executive’s role as a
consultant following the Retirement Date, during the “Consulting Period” (as
defined in the Consulting Services Agreement), Executive may keep in his
possession items of Company property that are identified by the Company as
appropriate for such role, including without limitation, keys, credit cards,
telephone calling cards, computer hardware and software, cellular and portable
telephone equipment, manuals, books, notebooks, financial statements, reports
and other documents.
 
8.           Compensation Recovery Policy.  Executive acknowledges that he shall
remain subject to the provisions of the Incentive Compensation Recovery
(Clawback) Policy, as amended from time-to-time, which Policy shall survive and
continue in full force and effect notwithstanding the termination of Executive’s
employment.
 
9.           Miscellaneous.
 
(a)           Section 409A. The intent of the Parties is that payments and
benefits under this Agreement comply with Section 409A of the Code (“Section
409A”) or are exempt therefrom and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance
therewith.  If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A.  The Parties hereby acknowledge and agree that (i)
the payments and benefits due to Executive under Section 3 above are payable or
provided on account of Executive’s “separation from service” within the meaning
of Section 409A, (ii) the payments and benefits under this Agreement are
intended to be treated as separate payments for purposes of Section 409A, and
(iii) Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code.  Notwithstanding any provision of this Agreement
to the contrary, any payment under this Agreement that is considered
nonqualified deferred compensation subject to Section 409A shall be paid no
earlier than (1) the date that is six months after the date of the Executive’s
separation from service for any reason other than death, or (2) the date of the
Executive’s death. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement.
 
(b)           Withholding.  The Company or its affiliates, as applicable, may
withhold from any amounts payable or benefits provided under this Agreement such
Federal, state, local, foreign or other taxes as shall be required to be
withheld pursuant to any applicable law or regulation. Notwithstanding the
foregoing, Executive shall be solely responsible and liable for the satisfaction
of all taxes, interest and penalties that may be imposed on Executive in
connection with this Agreement (including any taxes, interest and penalties
under Section 409A of the Code), and neither the Company nor its affiliates
shall have any obligation to indemnify or otherwise hold Executive harmless from
any or all of such taxes, interest or penalties.
 
(c)           Severability. In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.
 
(d)           Successors.  This Agreement is personal to Executive and without
the prior written consent of the Company shall not be assignable by Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by Executive’s surviving spouse,
heirs, and legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its affiliates, and their respective
successors and assigns. Except as provided in the next sentence, the Company may
not assign this Agreement or delegate any of its obligations hereunder without
the prior written consent of Executive.  The Company, however, shall cause any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all or a substantial portion of its business
and/or assets to assume this Agreement expressly in writing and to expressly
agree to perform this Agreement immediately upon such succession in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Final and Entire Agreement; Amendment. Except with respect to the
provisions of the Severance Plan expressly referenced herein, this Agreement
(including Exhibit A), together with the Release and Consulting Services
Agreement, represents the final and entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the Parties hereto and/or their respective
counsel with respect to the subject matter hereof.  Any amendment to this
Agreement must be in writing, signed by duly authorized representatives of the
Parties, and stating the intent of the Parties to amend this Agreement.
 
(f)           Representation By Counsel.  Each of the Parties acknowledges that
it or he has had the opportunity to consult with legal counsel of its or his
choice prior to the execution of this Agreement and the Release.  Without
limiting the generality of the foregoing, Executive acknowledges that he has had
the opportunity to consult with his own independent legal counsel to review this
Agreement for purposes of compliance with the requirements of Section 409A or an
exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes.  Moreover, the Parties acknowledge
that they have participated jointly in the negotiation and drafting of this
Agreement and the Release. If any ambiguity or question of intent or
interpretation arises, this Agreement and the Release shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.
 
(g)           Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Michigan, without
reference to conflict of laws principles. Each Party (i) agrees that any action
arising out of or relating to this Agreement or the transaction provided for
herein shall be brought exclusively in the courts of the State of Michigan or of
the United States of America for the Eastern District of Michigan, (ii) accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of those courts, and (iii) irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action in those jurisdictions.   EACH PARTY WAIVES ITS OR HIS
RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS REGARDING, OR ARISING UNDER, THE TERMS
OF THIS AGREEMENT. The Parties further agree that the prevailing party (by
judgment, court order or negotiated private settlement) in any action to enforce
its or his rights under this Agreement shall be entitled to recover payment from
the non-prevailing party of the prevailing party’s reasonable costs, expenses
and attorneys’ fees, as well as expert witness fees and expenses, incurred in
connection with any such action.
 
(h)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other Party or by
registered or certified mail, return receipt requested, postage prepaid, or by
overnight courier, addressed as follows:
 
If to Executive: at Executive’s most recent address on the records of the
Company;
 
If to the Company: Kelly Services, Inc., 999 West Big Beaver Road, Troy,
Michigan, 48084-4782, Attn:  Nina M. Ramsey ;
 
or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.
 
(i)           Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute one original instrument.
 
(Signatures are on the following page)
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.
 
KELLY SERVICES, INC.


 
By:   /s/Nina Ramsey                                                        
     
 
Its:   Senior Vice President, HR
 
 
EXECUTIVE
 
 
/s/D. T.
Lis                                                                          
Daniel T. Lis
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
GENERAL RELEASE
 
This General Release (this “Release”) is entered into by and between Daniel T.
Lis (the “Executive”) and Kelly Services, Inc. (the “Company”) as of the 1st day
of January, 2013.
 
1.           Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of December 31, 2012.
 
2.           Payments and Benefits.  Upon the effectiveness of the terms set
forth herein, the Company shall provide Executive with the benefits set forth in
Section 3 of the Retirement Agreement between Executive and the Company dated as
of October 8, 2012 (the “Retirement Agreement”), upon the terms, and subject to
the conditions, of the Retirement Agreement.  Executive agrees that he is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under Sections 2 and 3 of the Retirement Agreement.
 
3.           No Liability. This Release does not constitute an admission by the
Company or its affiliates or their respective officers, directors, partners,
agents, or employees, or by Executive, of any unlawful acts or of any violation
of federal, state or local laws.
 
4.           Claims Released by Executive.  In consideration of the payments and
benefits set forth in Section 2 of this Release, Executive for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its respective affiliates and their
respective successors and assigns (the “Kelly Services Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Kelly Services Group, from the beginning of time and up to and including the
date Executive executes this Release. This Release includes, without limitation,
(a) law or equity claims; (b) contract (express or implied) or tort claims; (c)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing, whether based in common law or
any federal, state or local statute; (d) claims under or associated with any of
the Company’s equity compensation plans or arrangements; (e) claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment, or
retaliation (including without limitation under the Age Discrimination in
Employment Act of 1967 as amended by the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964 as amended by the Civil Rights Act of
1991, the Equal Pay Act of 1962, and the Americans with Disabilities Act of
1990, the Rehabilitation Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Equal Pay Act, the
Lilly Ledbetter Fair Pay Act or any other foreign, federal, state or local law
or judicial decision); (f) claims arising under the Employee Retirement Income
Security Act; and (g) any other statutory or common law claims related to
Executive’s employment with the Kelly Services Group or the separation of
Executive’s employment with the Kelly Services Group.
 
Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Kelly
Services Group as of the date he signs this Release.  This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act.  Executive acknowledges that as of the date he signs this Release, he may
have certain rights or claims under the Age Discrimination in Employment Act, 29
U.S.C. §626 and he voluntarily relinquishes any such rights or claims by signing
this Release.
 
Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Kelly Services Group from (i) any obligation under the Retirement
Agreement, including without limitation Section 3 of the Retirement Agreement;
(ii) any obligation under the Consulting Services Agreement attached as Exhibit
C to the Retirement Agreement (the “Consulting Services Agreement”); (iii) any
obligation to provide all benefit entitlements under any Company benefit or
welfare plan, including the Company’s 401(k) plan and Management Retirement
Plan, in each case that were vested as of the Retirement Date; and (iv) any
rights or claims that relate to events or circumstances that occur after the
date that Executive executes this Release.  In addition, nothing in this Release
is intended to interfere with Executive’s right to file a charge with the Equal
Employment Opportunity Commission or any state or local human rights commission
in connection with any claim Executive believes he may have against the
Releasees.  However, by executing this Release, Executive hereby waives the
right to recover any remuneration, damages, compensation or relief of any type
whatsoever from the Company in any proceeding that Executive may bring before
the Equal Employment Opportunity Commission or any similar state commission or
in any proceeding brought by the Equal Employment Opportunity Commission or any
similar state commission on Executive’s behalf.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Bar.  Executive acknowledges and agrees that if he should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 3 of the Retirement Agreement.
 
6.           Governing Law.  This Release shall be governed by and construed in
accordance with the laws of the State of Michigan, without regard to conflicts
of laws principles.
 
7.           Acknowledgment. Executive has read this Release, understands it,
and voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he was given a period of 21 calendar
days within which to consider and execute this Release, and to the extent that
he executes this Release before the expiration of the 21 day period, he does so
knowingly and voluntarily and only after consulting his attorney. Executive
acknowledges and agrees that the promises made by the Company hereunder
represent substantial value over and above that to which Executive would
otherwise be entitled.
 
8.           Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 9(h) of the
Retirement Agreement, and this Release shall not become effective or enforceable
until such revocation period has expired. Executive understands that if he
revokes this Agreement, it will be null and void in its entirety, and he will
not be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of the Release.
 
9.           Miscellaneous. This Release is the complete understanding between
Executive and Kelly Services Group in respect of the subject matter of this
Release and supersedes all prior agreements relating to Executive’s employment
with the Kelly Services Group, except as specifically excluded by this Release.
Executive has not relied upon any representations, promises or agreements of any
kind except those set forth herein in signing this Release. In the event that
any provision of this Release should be held to be invalid or unenforceable,
each and all of the other provisions of this Release shall remain in full force
and effect. If any provision of this Release is found to be invalid or
unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by law.
Executive agrees to execute such other documents and take such further actions
as reasonably may be required by the Kelly Services Group to carry out the
provisions of this Release.
 
10.         Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute  one original instrument.
 
IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.
 
KELLY SERVICES, INC.
 
By:______________________________
 
Its:______________________________
 
EXECUTIVE
 
[To be signed on or after Retirement Date and during the Release Period]
 
_______________________________
Daniel T. Lis.
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
RESTRICTED SHARES


Date of Grant
Number of Restricted Shares
Vesting Date
December 1, 2010
3,000
December 1, 2013
3,000
December 1, 2014
July 1, 2011
3,000
July 1, 2013
3,000
July 1, 2014
3,000
July 1, 2015
July 1, 2012
3,000
July 1, 2013
3,000
July 1, 2014
3,000
July 1, 2015
3,000
July 1, 2016



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement (this “Agreement”) is made and entered into
as of January 1, 2013, by and between Daniel T. Lis (“Consultant”) and Kelly
Services, Inc. (the “Company”). The Company and Consultant are sometimes
collectively referred to herein as the Parties and individually as a Party.
 
WHEREAS, Consultant is a highly experienced executive and a former Senior Vice
President, General Counsel and Corporate Secretary of the Company, with unique
knowledge and expertise concerning the assets, business strategy and management
of the Company;
 
WHEREAS, the Company and Consultant have entered into that certain Retirement
Agreement, dated as of October 8, 2012 (the “Retirement Agreement”), pursuant to
which Consultant’s employment with the Company and its affiliates terminated
effective as of the date thereof; and
 
WHEREAS, the Company and Consultant desire that Consultant provide the Company
with certain consulting services relating to the Company’s business and
operations.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the Parties hereby agree as follows:
 
1.           Engagement.  The Company hereby engages Consultant, and Consultant
agrees to provide certain consulting services to the Company, in accordance with
the terms, and subject to the conditions, of this Agreement.
 
2.           Consulting Period.  During the period commencing on the date that
the release described in the Retirement Agreement (the “Release”) becomes
effective and irrevocable in accordance with its terms (the “Effective Date”)
and ending on December 31, 2013, or such earlier date on which Consultant’s
consulting relationship with the Company is terminated as provided herein (the
“Consulting Period”), Consultant shall, at the Company’s request, provide
consulting services to the Company and its affiliates as set forth in Section 3
below (the “Consulting Services”).  It is expressly understood that upon
expiration or termination of the Consulting Period, the consulting relationship
between the Parties shall come to an end unless otherwise provided by the
Parties in writing.   As used in this Agreement, the term “affiliate” shall mean
any entity controlled by, controlling, or under common control with, the
Company.
 
3.           Services To Be Provided.  During the Consulting Period, Consultant
agrees to serve the Company in such capacity or capacities (and to perform such
duties) as may be specified from time-to-time by the Company’s President and
Chief Executive Officer or Board of Directors.  In particular, Consultant agrees
that, to the extent reasonably requested by the Company’s President and Chief
Executive Officer or Board of Directors, he shall (a) facilitate the successful
transition of the individual who succeeds Consultant as the Company’s General
Counsel, (b) facilitate the filing of the Company’s proxy statement, Form 10-K
and Annual Report for the 2012 calendar year, (c) oversee outstanding
litigation, and (d) provide counsel on legal matters.  In connection therewith,
Consultant shall make himself available (by telephone or otherwise) at
reasonable times during normal business hours and on reasonable notice to
consult with the Company’s President and Chief Executive Officer and Board of
Directors; provided, however, that the Consulting Services rendered by
Consultant during the Consulting Period shall not exceed 40 hours each calendar
month, on average.  In addition, Consultant shall make himself available to
travel within the United States (and internationally but only if the Executive
consents to such travel) in connection with his services hereunder if reasonably
requested by the Company’s President and Chief Executive Officer or Board of
Directors and any travel expenses associated therewith shall be reimbursed to
the extent provided by Section 6.
 
4.           Non-Exclusive Relationship. The Consulting Services being provided
by Consultant are on a non-exclusive basis, and Consultant shall be entitled to
perform or engage in any activity not inconsistent with this Agreement or
otherwise prohibited by Section 11 of this Agreement.  Moreover, the Company
shall be permitted to engage any other individual or firm as an investment
banker, broker, consultant or other professional advisor during the Consulting
Period.
 
5.           Compensation.  The Company shall pay Consultant the following
compensation for the Consulting Services provided hereunder:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Consulting Fee.  During the Consulting Period, the Company shall
pay Consultant a monthly retainer of $36,666.67 for Consulting Services to be
performed by Consultant (the “Consulting Fee”).  The Company shall pay
Consultant the Consulting Fee for such services promptly, but in no event later
than 15 calendar days following the last day of the month with respect to which
such services are performed.
 
(b)           Tax Obligations. Consultant shall be responsible for the payment
of all taxes, interest and penalties owed on all amounts paid to Consultant by
the Company hereunder (including any taxes, interest and penalties under Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”)), and
neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold Consultant harmless from any or all of such taxes,
interest or penalties.
 
6.           Reimbursable Costs.  The Company shall reimburse Consultant in
accordance with general policies and practices of the Company for actual and
reasonable expenses incurred in performing the Consulting Services during the
Consulting Period, payable within 30 calendar days of receipt of an invoice;
provided that the invoice is provided to the Company no later than two months
after the expense was incurred.
 
7.           Duties of the Company. The Company shall (a) grant Consultant
access to records, files, office space, employees and consultants as reasonably
required for Consultant to perform the Consulting Services contemplated herein;
(b) provide Consultant with computer equipment, software, internet access, and
communication devices reasonably required for Consultant to perform the
Consulting Services contemplated herein; and (c) pay to Consultant the amounts
due to Consultant within the time periods specified herein.
 
8.           Duties of Consultant.  Subject to Section 3 and Section 11 of this
Agreement, Consultant shall (a) dedicate such time commitment to the Consulting
Services as is reasonably necessary to perform such Consulting Services, (b)
comply with all applicable federal, state and municipal laws and regulations
required to enable Consultant to render to the Company the Consulting Services
called for herein; and (c) upon termination of the Consulting Period, return to
the Company all Company property in Consultant’s possession, including without
limitation, keys, credit cards, telephone calling cards, computer hardware and
software, cellular and portable telephone equipment, manuals, books, notebooks,
financial statements, and reports.
 
9.           Retention of Authority.  Throughout the Consulting Period, the
Company shall retain all authority and control over the business, policies,
operations and assets of the Company and its affiliates. Consultant shall not
knowingly violate any rules or policies of the Company applicable to Consultant
or violate any applicable law in connection with the performance of the
Consulting Services. The Company does not, by virtue of the Agreement, delegate
to Consultant any of the powers, duties or responsibilities vested in the
Company or its affiliates by law or under the organizational documents of the
Company or its affiliates.  Consultant shall have no authority to enter into
contracts or agreements on behalf of the Company or its affiliates during or
after the Consulting Period.
 
10.         Independent Consultant Status.   In performing the Consulting
Services herein, the Company and Consultant agree that Consultant shall at all
times be acting solely as an independent contractor and not as an employee of
the Company. The Parties acknowledge that Consultant was, prior to January 1,
2013, an employee of the Company, serving as Senior Vice President, General
Counsel and Secretary of the Company, but that such employment relationship has
terminated prior to the effectiveness of this Agreement. The Company and
Consultant agree that Consultant will not be an employee of the Company or its
affiliates during the Consulting Period in any matter under any circumstances or
for any purposes whatsoever, and that Consultant and not the Company shall have
the authority to direct and control Consultant’s performance of his activities
hereunder.  The Company shall not pay, on the account of Consultant or any
principal, employee or contractor of Consultant, any unemployment tax or other
taxes, required under the law to be paid with respect to employees; nor shall
the Company withhold any monies from the fees of Consultant for income or
employment tax purposes; nor shall the Company provide Consultant, in his
capacity as such, or any principal, employee or contractor of Consultant with
any benefits, including pension, retirement, or any kind of insurance benefits,
including workers compensation insurance.  Consultant and the Company hereby
agree and acknowledge that this Agreement does not impose any obligation on the
Company to offer employment to Consultant at any time. Nothing contained in this
Agreement shall be construed to create a partnership or joint venture between
the Company and Consultant, nor to authorize either Party to act as general or
special agent of the other Party in any respect.
 
11.         Restrictive Covenants.  Consultant acknowledges and agrees that he
remains obligated to comply with the provisions of Sections 4(d)
(Confidentiality), (e) (Noncompetition), (f) (Non-Solicitation of Employees),
(g) (Non-Disparagement), and (i) (Remedies) and Section 5(f) (Severability;
Reformation) of the Company’s Executive Severance Plan (the “Severance Plan”),
and Section 6 of the Retirement Agreement, which provisions shall continue to
apply, in accordance with their terms, on and after the Effective Date,
notwithstanding the termination of Consultant’s employment.   The Parties
acknowledge that the provisions of Section 4(d) (Confidentiality) of the
Severance Plan shall apply to “Protected Information”, as that term is defined
in the Severance Plan, acquired, conceived, developed contributed to, or made by
Consultant during the Consulting Period.
 
 
 

--------------------------------------------------------------------------------

 
 
12.         Termination. Either Party may terminate this Agreement and
Consultant’s services hereunder at any time and for any reason prior to the end
of the Consulting Period by providing at least 30 calendar days prior written
notice to the other Party in accordance with Section 13(h) below.  In the event
of such termination, Consultant shall be entitled to receive all earned but
unpaid Consulting Fees through the date of termination, including a pro rata
portion of the Consulting Fee for the partial month in which the termination
date occurs, and except as set forth in the following sentence, shall have no
further rights to payment of any consulting fees or other compensation
hereunder.  Notwithstanding the foregoing, in the event of a termination of
Consultant’s services by the Company without Cause (as defined below) during the
Consulting Period, Consultant shall be entitled to continue to receive the
monthly Consulting Fees through December 31, 2013, in accordance with the
payment schedule set forth in Section 5(a) hereof.  For purposes of this Section
12, Cause shall mean (i) Consultant’s conviction of a felony or an act of fraud
or dishonesty resulting in material injury to business or reputation of the
Company or its affiliates; or (ii) Consultant’s material breach of any of his
obligations under this Agreement, including without limitation, Section 11
hereof.
 
13.         Miscellaneous.
 
(a)           Final and Entire Agreement; Amendment. Except with respect to the
provisions of the Severance Plan expressly referenced herein, this Agreement,
together with the Retirement Agreement (including Exhibit B) and Release,
represents the final and entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements, negotiations and
discussions between the Parties hereto and/or their respective counsel with
respect to the subject matter hereof.  Any amendment to this Agreement must be
in writing, signed by duly authorized representatives of the Parties, and
stating the intent of the Parties to amend this Agreement.
 
(b)           Amendments.  No provision of this Agreement may be amended,
modified or waived except by a written instrument signed by each of the Parties
hereto (or, in the case of a waiver, by the Party against whom enforcement of
the waiver is sought).
 
(c)           Successors.  This Agreement is personal to Consultant and without
the prior written consent of the Company shall not be assignable by Consultant
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by Consultant’s surviving spouse,
heirs, and legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its affiliates, and their respective
successors and assigns. Except as provided in the next sentence, the Company may
not assign this Agreement or delegate any of its obligations hereunder without
the prior written consent of Consultant.  The Company shall cause any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all or a substantial portion of the Company’s business
and/or assets to assume this Agreement expressly in writing and to expressly
agree to perform this Agreement immediately upon such succession in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
 
(d)           Choice of Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Michigan, without
reference to conflict of laws principles. Each Party (i) agrees that any action
arising out of or relating to this Agreement or the transaction provided for
herein shall be brought exclusively in the courts of the State of Michigan or of
the United States of America for the Eastern District of Michigan, (ii) accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of those courts, and (iii) irrevocably waives any objection,
including, without limitation, any objection to the laying of venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any action in those jurisdictions.   EACH PARTY WAIVES ITS OR HIS
RIGHT TO TRIAL BY JURY AS TO ALL CLAIMS REGARDING, OR ARISING UNDER, THE TERMS
OF THIS AGREEMENT. The Parties further agree that the prevailing party (by
judgment, court order or negotiated private settlement) in any action to enforce
its or his rights under this Agreement shall be entitled to recover payment from
the non-prevailing party of the prevailing party’s reasonable costs, expenses
and attorneys’ fees, as well as expert witness fees and expenses, incurred in
connection with any such action.
 
(e)           Effect of Waivers and Consents.  No waiver of any default or
breach by any Party hereto shall be implied from any omission by a Party to take
any action on account of such default or breach if such default or breach
persists or is repeated and no express waiver shall affect any default or breach
other than the default or breach specified in the express waiver, and that only
for the time and to the extent therein stated. One or more waivers of any
covenant, term or condition of this Agreement by a Party shall not be construed
to be a waiver of any subsequent breach of the same covenant, term or condition.
The consent or approval by any Party shall not be deemed to waive or render
unnecessary the consent to or approval of said Party of any subsequent or
similar acts by a Party.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute one original instrument.
 
(g)           Severability. In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.
 
(h)           Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other Party or by
registered or certified mail, return receipt requested, postage prepaid, or by
overnight courier, addressed as follows:
 
If to Consultant: at Consultant’s most recent address on the records of the
Company;
 
If to the Company: Kelly Services, Inc., 999 West Big Beaver Road, Troy,
Michigan, 48084-4782, Attn:  Nina M. Ramsey;
 
or to such other address as either Party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.
 
(i)           Representation By Counsel.  Each of the Parties acknowledges that
it or he has had the opportunity to consult with legal counsel of his or its
choice prior to the execution of this Agreement. Without limiting the generality
of the foregoing, Consultant acknowledges that he has had the opportunity to
consult with his own independent legal counsel to review this Agreement for
purposes of compliance with the requirements of Section 409A or an exemption
therefrom, and that he is relying solely on the advice of his independent legal
counsel for such purposes.  Moreover, the Parties acknowledge that they have
participated jointly in the negotiation and drafting of this Agreement. If any
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Agreement.
 
(j)           Section 409A. The intent of the Parties is that payments and
benefits under this Agreement comply with Section 409A or are exempt therefrom
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.   If Consultant notifies the Company
(with specificity as to the reason therefor) that Consultant believes that any
provision of this Agreement would cause Consultant to incur any additional tax
or interest under Section 409A and the Company concurs with such belief or the
Company (without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with Consultant, reform such
provision in a manner that is economically neutral to the Company to attempt to
comply with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A.  The Parties acknowledge
and agree that (i) the payments in Section 5(a) of this Agreement are intended
to be treated as separate payments for purposes of Section 409A, and (ii) the
Company intends to require Consultant to, and Consultant intends to, perform
services during the Consulting Period at a level equal to or less than 20% of
the average level of service Consultant previously performed for the Company
during the 36-month period immediately preceding the Effective Date.
 
(Signatures are on the following page)
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first set forth above.
 
KELLY SERVICES INC.


 
By:    /s/Nina Ramsey                                        
 
Its:   Senior Vice President, HR
 
 
CONSULTANT


 
/s/D. T. Lis                                                           
Daniel T. Lis